The opinion of the Court was delivered by
Sergeant, J.
It is rightly conceded by the counsel for the plaintiff, that he has no title, if it appears to have been the design of William Jones to embrace the flats in question by his deed of settlement, of the 15th December 1766. That such was his design we think fairly inferrible from the language used in the deed, as well as from the circumstances attending the acquisition of his title and the nature of the property. This deed conveys the meadow ground, together with, among other things, all flats appurtenant to it: and unless this word be applied to the flats in question, it has no meaning or operation, it being admitted that in the only other properties lying on water, the words “to a stake by the river Schuylkill, thence by said river,” and “ to a creek called Lands creek, thence south, &c., by the said creek,” carry the flats in front of them without any addition. Besides, it is observable that in the deed to William Jones from which the description of this property was taken, the word “ flats” was properly omitted, being expressly reserved and excluded by the grantors, and it would not be inserted in the next following deed without a reason. Where words inserted in a deed may have a reasonable application to the subject in controversy, they ought not to be considered as merely expletives thrown in to fill up the parchment and give employment to a scrivener. The words commonly used in our conveyancing, though they may not in every case be necessary, are not on that account to be deemed superfluous ; nor will a prudent grantee lightly dispense with them, since their use may turn out to be important. In the present instance I am inclined to think the word “flats” in the clause was inserted with especial reference to the property in question. For it appears that although William Jones was unable to succeed in having the flats included in his contract and deed with the proprietaries, and, for some reason or other unknown to us, their agents carefully excluded them and conveyed only the marsh bounding on the edge of the flats, yet Jones made it a part of his bargain with them that he should have the pre-emption right to the flats. Of course the proprietaries were bound, if ever they concluded to sell the flats to any one, to offer them to Jones, and Jones had an equitable title and could compel them to convey in such case on tender of as much as another person would give for *443them, and without, this right it is not likely the grantees would have paid so much for the meadow. So that when Jones got his deed of the 24th September 1759 from the proprietary agents, he had a legal title to the marsh, and an equitable pre-emption right to the flats in front, and might thus even then conceive himself in some sort the owner of both as one property. And it was manifestly with the view of completing this object that he obtained an old right, and had it applied to these flats opposite to his ground. The character of this kind of property is such that land bordering on the flats and the flats naturally go together. Their most beneficial enjoyment is derived from their connection; and it is inconceivable that any man in his sober senses having or supposing he had a title to both would intentionally separate them and convey the meadow to one of his children and the flats in front of it to another. For this reason it is that an express exception is required in the grant, or some clear and unequivocal declaration or certain immemorial usage to limit the title of the owner in such cases to the edge of the river. 3 Kent’s Com. 427. Though the agents of the Penns reserved the flats in their grant, perhaps from too rigid a construction of their powers, which were to convey the “ marsh-lands, cripple or swamp grounds,” yet there is no instance known in which the proprietaries granted the front of the river to one person and the flats adjacent to it to another: nor is it easy to see that they could have gotten a price for them under such circumstances, whilst the value of the other part would have been necessarily diminished. Flats have always been deemed an appurtenance to the adjoining river front; they pass with it as appurtenances if not expressly excluded : they are a peculiar kind of right, situate in the bed of a navigable river, where the tide flows and reflows, covered by the W’ater at high tide, and left bare at low. While covered with water they are a part of the river, in which the public have the right of navigation, fishing, passing and repassing, and in many instances are not capable of being reclaimed, except by wharves or piers, regulated according to the will of the State in whom the right of the river bed is vested. Under these circumstances, it is fair to presume that William Jones, from the 10th May 1766, when he had the flats surveyed and claimed title to them, (the validity of which, under his warrant to a first purchaser, it is not necessary here to inquire into, since both parties claim under it,) to the deed of settlement of the 15th December 1766, and during the remainder of his life till 1799, when he made his will, considered it as all one property, held as other properties similarly situated on the river were, in the manner best adapted to its beneficial enjoyment, and could not have designed, while he confirmed the settlement, to cut off these narrow flats and pass them under a general residuary clause as a distinct property in favour of another. We are of opinion, therefore, that by the true construction of the conveyances it was the *444intention of William Jones to pass these flats by the deed of settlement of December 1766, as an appurtenance to the meadow ground settled on his two daughters, and that there are words in it sufficient and proper to convey them.
Judgment affirmed.